Whiteield, C. J.,
delivered tbe opinion of tbe court.
This case is controlled by the former opinion in this case, (78 Miss., 955, s.c., 30 So., 51), and the opinion recently delivered in Association v. Brahan, ante, 407, s.c., 31 So., 840. We note that the case of Association v. Burch, 124 Mich., 56 (82 N. W., 837), cited with approval by us in the last-cited case, is re-reported in 83 Am. St. Rep., 311; and the learned editor, Mr. Freeman, there says, at page 319: “Usury —Conflict of Laws. A loan by a corporation to a citizen of another state, secured by a mortgage on land in that state, at usurious interest there, is governed, in the settlement of interest on foreclosure, by the law of the latter state, although the contract of loan and mortgage stipulates that it is solvable by the laws of the state of the domicile of the corporation, and is made with reference to its laws. Meroney v. Association, 116 N. C., 882; 21 S. E., 924; 47 Am. St. Rep., 841. See, further, Hale v. Cairns, 8 N. D., 145; 77 N. W., 1010; 44 L. R. A., 216; 73 Am. St. Rep., 746; Trust Co. v. Auten, 68 Ark., 299; 57 S. W., 1105; 82 Am. St. Rep., 295.” The facts in this case are in all material respects the same as when the case was here before.

Affirmed.